BROTMAN, Judge By Special Assignment
MEMORANDUM OPINION WITH ORDER ATTACHED
This matter is before the Court upon petitioner’s motion for reconsideration of the order dismissing the petition for a writ of review.
*401The petition was dismissed because it was apparently filed more than thirty (30) days after the pertinent administrative decision. Petitioner has now provided this Court with a copy of the decision. The decision is dated June 22, 1979. It states that the decision will become final unless a petition for review is filed within thirty (30) days. However, the decision also identified July 25, 1979, as the date on which the decision will become final. Clearly there was an error in calculation of the dates.
The error in the calculation of the dates created an ambiguity on the face of the decision with regard to the date by which a petition must be filed. It is the duty of this Court to construe that ambiguity in favor of the petitioner who was not in any way responsible for its existence.
In resolving the ambiguity this Court must decide whether the decision was rendered on June 22, 1980, or whether the decision would become final on July 25. Clearly the latter construction is more favorable to petitioner and it is that construction which this Court adopts. Since the petition was filed on July 25, 1979, the time limit set forth in 5 V.I.C. App. V, Rule 11 has been complied with.
ORDER
In accordance with the reasons set forth in the Memorandum Opinion of even date, it is
ORDERED that petitioner’s motion for reconsideration be.and the same is hereby GRANTED. It is
FURTHER ORDERED that the previous order dismissing the petition for writ of review is hereby VACATED.